OPINION ON PETITION FOR WRIT OF MANDAMUS

PER CURIAM.
This is an original proceeding in mandamus. Rosalinda Martinez, Relator, seeks a writ of mandamus requiring the Honorable Patricia Macias, Judge of the 388th District Court of El Paso County, to vacate or set aside a final decree of divorce. In the time since Relator filed her petition for writ of mandamus, Respondent has entered an order granting Relator’s motion for new trial. Because Relator has been granted the relief she sought by her petition for writ of mandamus, we deny the petition as moot.